NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FRANK MAHUKA, Jr.; JOAKIM                       No. 20-16369
MAHUKA,
                                                D.C. No. 1:19-cv-00177-LEK-RT
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

WILLIAM J. AILA, Jr., Deputy Director,
Department of Hawaiian Home Lands; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Frank Mahuka, Jr. and Joakim Mahuka appeal pro se from the district

court’s judgment dismissing their 42 U.S.C. § 1983 action alleging violations of

the Takings Clause and due process. We have jurisdiction under 28 U.S.C. § 1291.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo. Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034,

1040 (9th Cir. 2011) (dismissal under Fed. R. Civ. P. 12(b)(6)); Mayfield v. United

States, 599 F.3d 964, 970 (9th Cir. 2010) (dismissal for lack of standing). We

affirm.

      The district court properly dismissed plaintiffs’ claims against defendant

United States because plaintiffs failed to allege facts sufficient to state a plausible

claim against the United States or challenge the eligibility requirements under the

Hawaiian Homes Commission Act (“HHCA”). See Hebbe v. Pliler, 627 F.3d 338,

341-42 (9th Cir. 2010) (although pro se pleadings are liberally construed, a

plaintiff must allege facts sufficient to state a plausible claim); Arakaki v. Lingle,

477 F.3d 1048, 1054 (9th Cir. 2007) (the United States is an indispensable party to

actions challenging the eligibility requirements for leases under the HHCA).

      The district court properly dismissed plaintiffs’ claims against the State

defendants because plaintiffs failed to allege facts sufficient to demonstrate that

they had suffered an injury-in-fact to a legally protected interest. See Spokeo, Inc.

v. Robins, 136 S. Ct. 1540, 1548 (2016) (to satisfy the injury-in-fact requirement

for Article III standing, a plaintiff must show that he “suffered an invasion of a

legally protected interest that is concrete and particularized and actual or imminent,

not conjectural or hypothetical” (citation and internal quotation marks omitted)).

      Contrary to plaintiffs’ contention, the district court properly construed


                                           2                                      20-16369
plaintiffs’ opposition to the State defendants’ motion to dismiss as a motion for

reconsideration of the district court’s order dismissing the United States from the

action. The district court did not abuse its discretion by denying plaintiffs’ motion

for reconsideration because plaintiffs failed to present any basis for relief. See Sch.

Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (setting forth requirements for reconsideration).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       We reject as meritless plaintiffs’ contention that the district court failed to

liberally construe their pleadings.

       Plaintiffs’ motion to strike the United States’ answering brief, set forth in

plaintiffs’ reply brief, is denied.

       AFFIRMED.




                                            3                                     20-16369